DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US 2002/0126919) in view of Fraser et al. (US 2012/0063706 A1).
As to claim 8, Jackson et al. discloses a flexible sheet of material including a plurality of first bands (Figure 5, 65) with two regions where the first undergoes a substantially molecular deformation and the second undergoes a geometric deformation upon elongation (see Figures 1-6, paragraphs 0009, 0067, abstract).  Jackson et al. teaches a second band (Figure 5, 66) disposed adjacent to the first band with each band having a length and width, the second band comprising a second film basis weight and a plurality of substantially continuous corrugations along the length of the band (see Figures 1-6, paragraphs 0009, 0067, abstract). 
Jackson discloses the flexible bag can be made from many composite structures, but does not disclose the specific basis weights of the bands (paragraph 0067). Fraser et al. discloses that the second bands or regions have a lower basis weight due to their stretching and lamination in paras 0113-0114, for example.  The patterning and lamination as claimed is discloses in Fraser gives improved strength and stretching to the overall products in pars 0105-0106.  Fraser further teaches other regions as shown in Figures 2, 4-6, 9, 12A, 13-18, etc. that show different areas of lamination patterns of first and second regions that comprise different bands that all have different basis weights due to their lamination and stretching during processing.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jackson to include different basis weights as discussed and shown in Fraser in order to make a product with improved strength and stretching.
As to claims 9 and 11, the first and second bands are interlevened with alternating first and second bands (Jackson Figures 5-8, for example).  These Figures also show symmetrical and asymmetrical arrays of bands.  This is further shown in Fraser Figures 2, 4-6, 9, 12A, 13-18, etc.
As to claim 10, Fraser shows asymmetry in Figures 2, 4-6, 9, 12A, 13-18, etc.
Regarding claim 12, Jackson discloses the flexible bag can be made from many composite structures, but does not disclose the specific basis weights of the bands (paragraph 0067).   Fraser teaches modifying basis weights in regions to use less raw material for better stretching and strength in paras 0105-0106 and 0113-0114.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jackson to include different basis weights as discussed and shown in Fraser in order to make a product with improved strength and stretching.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Regarding claim 13, Jackson discloses third bands having substantially the same basis weight as the first bands, the third bands being substantially planar. See Figs. 5 and 6.
As to claim 14, Jackson teaches a closure (abstract) as does Fraser (Figures).
As to claim 15, Jackson et al. is not specific regarding a double layered bag.  Fraser et al. teaches using two layers for more strength (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the bag of Jackson with a double layer as taught by Fraser et al. in order to have a stronger bag.
As to claims 17-19, Fraser further teaches other regions or bands as shown in Figures 2, 4-6, 9, 12A, 13-18, etc. that show different areas of lamination patterns of first and second regions that comprise different bands that all have different basis weights due to their lamination and stretching during processing.  These bands can extend the length or width of the flexible material as shown in the Figures (various embodiments) of Fraser.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715